Russell, C. J.
The judge did not err in his rulings upon the admissibility of evidence, or in his instructions to the jury, of which complaint is made. They were correct as a matter of law, and were properly adjusted to the pleadings and the evidence. The case mainly turns upon a determination by the jury of the question whether the testator was of sound and disposing mind when the will was made. While there was some evidence that testator was irrational at several specified times, while suffering delirium, there was nevertheless no evidence that such was the case at the time he signed the will, but on the contrary there was direct testimony that at the time of the execution of the will he was rational and mentally normal, and his will as to the disposition of his property clear and distinct. . The evidence authorized the jury to find that at the time the will was executed the testator was competent to effect the disposition of his property by will. The judge did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Atkinson, J., disqualified.